Citation Nr: 1620307	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left hand disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to July 2003, and from April 2004 to December 2007.  Further, the record indicates he has had additional periods of service in the United States Coast Guard Reserve.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2014, the Board remanded this case for further development.  The matter has now been returned for additional appellate consideration.

For the reasons detailed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran essentially contends that he sustained and was treated for a left hand injury while on military duty, and has had recurrent symptoms since that time.

The Board notes that the Veteran's service treatment records reflect treatment for a wart on the middle finger of the right hand in February 2002, but there do not appear to be any entries showing treatment for or a diagnosis of the left hand injury.  Further, the record indicates the Veteran consistently reported no impaired use of the hands on Reports of Medical History, and that his upper extremities were evaluated as normal on concurrent service examinations, to include in October 2007.  However, as noted in the prior November 2014 remand, the Veteran's service treatment records appear to be incomplete.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board also noted the Veteran reported current and consistent symptomatology for his left hand in the post-service medical records.  For example, an August 2009 treatment record noted the Veteran's complaints of increasing left hand pain with loud crepitus when the he flexed and extended his fingers.  A March 2010 treatment record noted his complaints of left hand pain and popping when he made a fist.  A March 2011 treatment record noted complaints of popping and cracking in his left knuckles.  

In view of the foregoing, the Board remanded this case in November 2014, in part, for an examination to address the nature and etiology of the left hand disability.  The Veteran was subsequently afforded a VA examination in February 2015, which diagnosed his left hand disability as tenosynovitis.  Although the examiner provided an opinion against this disability being etiologically related to service, the rationale provided in support of this opinion is inadequate.  In pertinent part, the examiner simply stated there was no evidence that this condition began during the service or is etiologically related to active service.  This conclusory rationale ignores the Veteran's lay statements of an in-service injury and recurrent symptomatology, even though the Board's remand explicitly stated that such contentions were to be considered as part of the examination.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A claimant has a right to compliance with remand orders, and VA has a duty to ensure such compliance).

The Board further notes that post-service medical records indicate left hand complaints were made in conjunction with the Veteran's service-connected headaches and/or degenerative disc disease of the lumbar spine, which suggests the left hand disability may be secondary to these disabilities.  See 38 C.F.R. 
§ 3.310(a)(service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.).  For example, a November 2009 VA spine examination included a finding of decreased light touch of the left fingers.  The Veteran was also evaluated for his back in March 2010 when he complained of left hand pain and popping when he made a fist.  Records dated in October 2012 note the Veteran complained of his headaches and possible peripheral neuropathy, and that sensory evaluation showed decreased light touch of the hands; sensation diminished distally to pin in both hands and feet.  
The Board further notes that a February 2010 deferred rating decision found that clarification was required regarding the findings of decreased light touch on the November 2009 VA examination.  In pertinent part, the deferred rating decision requested diagnoses of any upper extremity condition, an opinion as to etiology with a complete rationale, as well as an opinion if the condition was related to the degenerative disc disease of the lumbar spine.

The Veteran subsequently underwent a new VA spine examination in February 2010, at which the examiner opined that it was at least as likely as not that degenerative changes of his spine as well as his headaches were related to his military service.  However, the examiner stated that the symptoms the Veteran reported in his extremities could not be confirmed as being radiculopathy (i.e., R/T nerve compression).  Nevertheless, it was noted the Veteran was seen several times for back injuries; when seen by Neurology (R/T headaches) essentially he had the same findings as when here for this examination (i.e., decreased light touch etc) and it was thought to be R/T neuropathy; his spine films showed foraminal encroachment of the cervical spine as well as degenerative disc disease (either of which could result in radiculopathy); and that Neurology note also reflected that he had migraine headaches as well as the possibility of cluster headaches.

In view of the foregoing, the Board finds it is unclear from the evidence of record whether the Veteran's current left hand disability developed as a result of an in-service injury, or whether it is a manifestation of or is otherwise secondary to his service-connected headaches and/or lumbar spine disability.  Therefore, the Board finds that a remand is required to obtain a competent medical opinion in order to clarify these matters.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Inasmuch as a remand is otherwise required in this case, the Board finds that an attempt should be made to obtain any recent treatment records for the left hand.  Further, such development is of particular importance in this case as the record reflects the Veteran has received medical treatment through VA throughout the pendency of this case.  Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Request the names and addresses of all private medical care providers who have treated the Veteran for his left hand since January 2015.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left hand symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to an appropriately qualified examiner who has not previously evaluated the Veteran for review and clarification of the prior medical opinions in this case.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left hand disability (tenosynovitis) had its onset in or is otherwise the result of his active service.  In addressing this question, the examiner should consider and discuss the Veteran's lay statements regarding a continuity of left hand symptomatology since service.

If the examiner determines the current left hand disability is not directly related to service, then he or she should also express an opinion as to whether it is at least as likely as not that such disability was either (1) caused or (2) aggravated beyond the normal course of the disease by the Veteran's service-connected headaches and/or degenerative disc disease of the lumbar spine.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

If additional examination is deemed necessary then one should be provided.

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit requested on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2015, and provided an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




